DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Konolige et al., U.S. Patent No. 9,102.055, hereafter “Konolige”.


capturing a three-dimensional image and a two-dimensional image, the three-dimensional image comprising three-dimensional image data, and the two-dimensional image comprising two-dimensional image data (Konolige, Abstract, determining a three-dimensional (3D) virtual environment representative of a physical environment … determining two-dimensional (2D) images of the virtual environment including 2D depth maps; Konolige, column 1, lines 46-55, The method may involve determining a three-dimensional (3D) virtual environment based on data received from one or more sensors, the 3D virtual environment being representative of a physical environment … The method may further involve determining one or more two-dimensional (2D) images of the 3D virtual environment; Konolige, column 5, 32-43, The sensors may scan an environment containing one or more objects in order to capture visual data and/or three-dimensional (3D) depth information); 
determining a first trailer status based on the three-dimensional image data (Konolige, column 4, lines 20-40, a 3D virtual environment comprising 3D representations of the boxes may be projected orthographically as substantially-planar views (e.g., "facades") of the boxes … Examples of these orthographically-projected views may be a wall of boxes in a truck); 
determining a second trailer status based on the two-dimensional image data (Konolige, column 1, lines 57-60, The method may further involve determining one or more portions of the one or more 2D images corresponding to a given one or more physical objects; Konolige, column 4, lines 20-40, This 2D representation of the environment may then allow for a computing device to parse the representations and determine points of interest, such as a particular box to pick up and unload off the pallet of boxes and a particular location on the particular box at which to grip the particular box); and 


As per claim 8, Konolige discloses an apparatus for determining a trailer status (Konolige, column 1, lines 10-38, fill a container with objects … unload objects from a truck bed; Konolige, column 5, lines 14-22, loading and/or unloading of boxes and/or other objects, such as into a storage container), comprising: 
a housing; an imaging assembly at least partially within the housing (Konolige, column 3, line 64 - column 4, line 3   In the following description, the terms "sensor," "camera," or "optical sensor" may be used interchangeably and may refer to device or devices (mono or stereo arrangements) configured to perform 3D image sensing, 3D depth sensing, 2D image sensing, 2D depth sensing) and configured to capture a three-dimensional image and a two-dimensional image, the three-dimensional image comprising three-dimensional image data, and the two-dimensional image comprising two-dimensional image data (Konolige, Abstract, determining a three-dimensional (3D) virtual environment representative of a physical environment … determining two-dimensional (2D) images of the virtual environment including 2D depth maps; Konolige, column 1, lines 46-55, The method may involve determining a three-dimensional (3D) virtual environment based on data received from one or more sensors, the 3D virtual environment being representative of a physical environment … The method may further involve determining one or more two-dimensional (2D) images of the 3D virtual environment; Konolige, column 5, 32-43, The sensors may scan an environment containing one or more objects in order to capture visual data and/or three-dimensional (3D) depth information); and 

determine a first trailer status based on the three-dimensional image data (Konolige, column 4, lines 20-40, a 3D virtual environment comprising 3D representations of the boxes may be projected orthographically as substantially-planar views (e.g., "facades") of the boxes … Examples of these orthographically-projected views may be a wall of boxes in a truck); 
determine a second trailer status based on the two-dimensional image data (Konolige, column 1, lines 57-60, The method may further involve determining one or more portions of the one or more 2D images corresponding to a given one or more physical objects; Konolige, column 4, lines 20-40, This 2D representation of the environment may then allow for a computing device to parse the representations and determine points of interest, such as a particular box to pick up and unload off the pallet of boxes and a particular location on the particular box at which to grip the particular box); and 
compare the first trailer status to the second trailer status to determine a final trailer status (Konolige, column 4, line 65 – column 5, line 3, multiple views captured by the multiple cameras may be combined to create a single facade of the boxes; Konolige, column 5, lines 14-22, loading and/or unloading of boxes and/or other objects, such as into a storage container; Konolige, column 6, lines 44-62, scans from one or more 2D or 3D sensors … may be integrated to build up a digital model of the environment, including the sides, floor, ceiling, and/or front wall of a truck or other container). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 7, 9, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al., U.S. Patent No. 9,102.055, hereafter “Konolige”, and further in view of Saydag, U.S. Publication No. 2020/0193196, hereinafter, “Saydag.”

As per claim 2, Konolige discloses the method of claim 1, but does not explicitly disclose the following limitations as further recited however Saydag discloses wherein determining the second trailer status further comprises: 
training a machine learning model based on (i) a set of prior two-dimensional image data and (ii) a set of corresponding trailer statuses (Saydag, ¶0007, cargo sensor system that uses an optical cargo sensor, which may be camera-based (also referred to herein as an imaging sensor), that supplies images to a convolutional neural network … trained by a machine learning system to determine the load state of the cargo container. Some embodiments also include a secondary sensor, such as a laser-ranging Time-of-Flight (ToF) sensor, that verifies the cargo reading determined by the optical cargo sensor); and 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Konolige to use the machine learning system as taught by Saydag in order to provide an alternate means to confirm the loading status of the container (Saydag, ¶0008).

As per claim 3, Konolige and Saydag disclose the method of claim 2, wherein the set of corresponding trailer statuses includes indications that a respective image in the set of prior two-dimensional image data represents at least one of (i) a closed trailer door, (ii) an ajar trailer door, (iii) an open trailer door, (iv) a parking lot, or (v) an unknown representation (Saydag, ¶0054, In some embodiments, images captured by the optical sensor 22 may be processed and classified as indicating a "trailer door open" or "trailer door closed" condition. This classification may be made by the neural network after it has been trained in the same manner that it was trained to recognize "loaded" and "unloaded" cargo conditions). 

As per claim 7, Konolige discloses the method of claim 1, but does not explicitly disclose the following limitations as further recited however Saydag discloses wherein comparing the first trailer status to the second trailer status to determine the final trailer status further comprises determining whether the first trailer status is substantially similar to the second trailer status (Saydag, ¶0010, The processor 
responsive to determining that the first trailer status is substantially similar to the second trailer status, determining the final trailer status based on either the first trailer status or the second trailer status (Saydag, Abstract, a laser-ranging Time-of-Flight (ToF) sensor, that verifies the cargo reading determined by the optical cargo sensor; Saydag, ¶0007, a secondary sensor, such as a laser-ranging Time-of-Flight (ToF) sensor, that verifies the cargo reading determined by the optical cargo sensor. This sensor combination results in much higher accuracy); and 
responsive to determining that the first trailer status is not substantially similar to the second trailer status, determining the final trailer status based on a set of tested values indicating which of the first trailer status and the second trailer status is more accurate (Saydag, ¶0010, The processor compares the first cargo loading status to the second cargo loading status, and generates an alert message if the first cargo loading status is inconsistent with the second cargo loading status; Saydag, ¶0007, a secondary sensor, such as a laser-ranging Time-of-Flight (ToF) sensor, that verifies the cargo reading determined by the optical cargo sensor. This sensor combination results in much higher accuracy; Saydag, ¶0022, calculating a probability distribution of the likelihood that the cargo container is loaded with cargo; Saydag, ¶0028-0030, process the image from the optical sensor based on the model file to determine a first cargo loading status of the cargo container; receive the distance information and determine a second cargo loading status based at least in part on the distance information; and compare the first cargo loading status to the second cargo loading status, and generate an alert message if the first cargo loading status is inconsistent; Saydag, ¶0053). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Konolige to verify the accuracy of the status as taught by 

As per claim 9, Konolige discloses the apparatus of claim 8, but does not explicitly disclose the following limitations as further recited however Saydag discloses wherein the instructions further cause the controller to: 
train a machine learning model based on (i) a set of prior two-dimensional image data and (ii) a set of corresponding trailer statuses (Saydag, ¶0007, cargo sensor system that uses an optical cargo sensor, which may be camera-based (also referred to herein as an imaging sensor), that supplies images to a convolutional neural network … trained by a machine learning system to determine the load state of the cargo container. Some embodiments also include a secondary sensor, such as a laser-ranging Time-of-Flight (ToF) sensor, that verifies the cargo reading determined by the optical cargo sensor); and 
apply the machine learning model to the two-dimensional image data to generate the second trailer status (Saydag, ¶0008, The optical sensor captures an image of an interior space within the cargo container … The neural network file is also referred to herein as a model file. The processor accesses the model file from the memory and processes the image from the optical sensor based on the model file to determine a first cargo loading status of the cargo container; Saydag, ¶0019, depicting either a loaded cargo container or an unloaded cargo container). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Konolige to use the machine learning system as taught by Saydag in order to provide an alternate means to confirm the loading status of the container (Saydag, ¶0008).



As per claim 14, Konolige discloses the apparatus of claim 8, but does not explicitly disclose the following limitations as further recited however Saydag discloses wherein the instructions further cause the controller to: 
compare the first trailer status to the second trailer status to determine the final trailer status by determining whether the first trailer status is substantially similar to the second trailer status (Saydag, Abstract, a laser-ranging Time-of-Flight (ToF) sensor, that verifies the cargo reading determined by the optical cargo sensor; Saydag, ¶0007, a secondary sensor, such as a laser-ranging Time-of-Flight (ToF) sensor, that verifies the cargo reading determined by the optical cargo sensor. This sensor combination results in much higher accuracy); 
responsive to determining that the first trailer status is substantially similar to the second trailer status, determine the final trailer status based on either the first trailer status or the second trailer status (Saydag, Abstract, a laser-ranging Time-of-Flight (ToF) sensor, that verifies the cargo reading determined by the optical cargo sensor; Saydag, ¶0007, a secondary sensor, such as a laser-ranging Time-of-Flight (ToF) sensor, that verifies the cargo reading determined by the optical cargo sensor. This sensor combination results in much higher accuracy); and 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Konolige to verify the accuracy of the status as taught by Saydag in order to provide an additional means to verify the status of the container / trailer (Saydag, ¶0007).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al., U.S. Patent No. 9,102.055, hereafter “Konolige”, and further in view of Stone et al., U.S. Publication No. 2017/0101278, hereinafter, “Stone”.


a user interface; including: a housing; and an imaging assembly at least partially within the housing (Konolige, column 3, line 64 - column 4, line 3   In the following description, the terms "sensor," "camera," or "optical sensor" may be used interchangeably and may refer to device or devices (mono or stereo arrangements) configured to perform 3D image sensing, 3D depth sensing, 2D image sensing, 2D depth sensing) and configured to capture a three-dimensional image and a two-dimensional image, the three-dimensional image comprising three-dimensional image data, and the two-dimensional image comprising two-dimensional image data (Konolige, Abstract, determining a three-dimensional (3D) virtual environment representative of a physical environment … determining two-dimensional (2D) images of the virtual environment including 2D depth maps; Konolige, column 1, lines 46-55, The method may involve determining a three-dimensional (3D) virtual environment based on data received from one or more sensors, the 3D virtual environment being representative of a physical environment … The method may further involve determining one or more two-dimensional (2D) images of the 3D virtual environment; Konolige, column 5, 32-43, The sensors may scan an environment containing one or more objects in order to capture visual data and/or three-dimensional (3D) depth information); 
determine a first trailer status based on the three-dimensional image data (Konolige, column 4, lines 20-40, a 3D virtual environment comprising 3D representations of the boxes may be projected orthographically as substantially-planar views (e.g., "facades") of the boxes … Examples of these orthographically-projected views may be a wall of boxes in a truck); 
determine a second trailer status based on the two-dimensional image data (Konolige, column 1, lines 57-60, The method may further involve determining one or more portions of the one or more 2D images corresponding to a given one or more physical objects; Konolige, column 4, lines 20-40, This 2D 
compare the first trailer status to the second trailer status to determine a final trailer status (Konolige, column 4, line 65 – column 5, line 3, multiple views captured by the multiple cameras may be combined to create a single facade of the boxes; Konolige, column 5, lines 14-22, loading and/or unloading of boxes and/or other objects, such as into a storage container; Konolige, column 6, lines 44-62, scans from one or more 2D or 3D sensors … may be integrated to build up a digital model of the environment, including the sides, floor, ceiling, and/or front wall of a truck or other container). 
Konolige does not explicitly disclose the following limitations as further recited however Stone discloses 
a trailer monitoring unit (TMU) mounted proximate a loading bay and communicatively connected with the user interface, the TMU including: a housing; and an imaging assembly (Stone, Figure 1; Stone, ¶0016, To monitor the first area 116 and the second area 118, the example dock leveler system 100 of the illustrated example includes a first sensor 120 and a second sensor 122, respectively. The first sensor 120 (e.g., an optical sensor) of the illustrated example provides a first field of view 124 (e.g., three-dimensional) to monitor the first area 116 of the loading dock 106. For example, the first field of view 124 of the first sensor 120 of the illustrated example covers an area of the interior 110 of the building 102 (e.g., an entire area of the deck 114), an area at the doorway 104, and an area of the exterior 112 of the building 102 … the first sensor 120 monitors a status of the door 108 (e.g., an open or closed position). In some examples, the first sensor 120 monitors an area of the exterior 112 of the building 102 adjacent the doorway 104 to detect a presence of a vehicle 126 at the loading dock 106; Stone, ¶0017, The second sensor 122 (e.g., an optical sensor) of the illustrated example provides a 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Konolige to include the cargo bay monitoring system as taught by Stone in order to provide a means to monitor, detect and/or determine conditions at the loading dock (Stone, ¶0020).


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al., U.S. Patent No. 9,102.055, hereafter “Konolige”, in view of Stone et al., U.S. Publication No. 2017/0101278, hereinafter, “Stone” as applied to claim 15 above, and further in view of Saydag, U.S. Publication No. 2020/0193196, hereinafter, “Saydag.”.

As per claim 16, Konolige and Stone disclose the system of claim 15, bur do not explicitly disclose the following limitations as further recited however Saydag discloses wherein the TMU is further configured to: 
train a machine learning model based on (i) a set of prior two-dimensional image data and (ii) a set of corresponding trailer statuses (Saydag, ¶0007, cargo sensor system that uses an optical cargo sensor, which may be camera-based (also referred to herein as an imaging sensor), that supplies images to a convolutional neural network … trained by a machine learning system to determine the load state of the cargo container. Some embodiments also include a secondary sensor, such as a laser-ranging Time-of-Flight (ToF) sensor, that verifies the cargo reading determined by the optical cargo sensor); and 
apply the machine learning model to the two-dimensional image data to generate the second trailer status (Saydag, ¶0008, The optical sensor captures an image of an interior space within the cargo 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Konolige and Stone to use the machine learning system as taught by Saydag in order to provide an alternate means to confirm the loading status of the container (Saydag, ¶0008).

As per claim 17, Konolige, Stone and Saydag disclose the system of claim 16, wherein the set of corresponding trailer statuses includes indications that a respective image in the set of prior two-dimensional image data represents at least one of (i) a closed trailer door, (ii) an ajar trailer door, (iii) an open trailer door, (iv) a parking lot, or (v) an unknown representation (Saydag, ¶0054, In some embodiments, images captured by the optical sensor 22 may be processed and classified as indicating a "trailer door open" or "trailer door closed" condition. This classification may be made by the neural network after it has been trained in the same manner that it was trained to recognize "loaded" and "unloaded" cargo conditions). 


Allowable Subject Matter
Claims 4-6, 11-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art discloses comparing and registering two dimensional and three dimensional image data to determine a status of a container or a trailer as well as using a trained neural network to determine the status of a container or trailer.  The prior art does not explicitly disclose the limitations “wherein determining the second trailer status further comprises: training a first machine learning model based on (i) a first set of prior two-dimensional image data and (ii) a first set of corresponding trailer statuses, and a second machine learning model based on (i) a second set of prior two-dimensional image data and (ii) a second set of corresponding trailer statuses; applying the first machine learning model to the two-dimensional image data to generate a preliminary trailer status, wherein the preliminary trailer status indicates one of (i) a closed trailer door, (ii) an other trailer status, or (iii) an unknown trailer status; and in response to generating a preliminary trailer status indicating the other trailer status, applying the second machine learning model to the two-dimensional image data to generate the second trailer status” in conjunction with other elements of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRACY MANGIALASCHI/Examiner, Art Unit 2668                     
/VU LE/Supervisory Patent Examiner, Art Unit 2668